Citation Nr: 0514811	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  The veteran died in February 2003; the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in December 2003, and a substantive appeal was received in 
January 2004.


FINDINGS OF FACT

1.  The veteran died in February 2003; his death certificate 
lists the immediate cause of death as gastric cancer of 3 
years duration.

2.  During the veteran's lifetime, service connection was in 
effect for the following disabilities:  hiatial hernia and 
gastroesophageal reflux disorder rated 10 percent disabling 
effective September 1974, and 30 percent disabling effective 
February 2000; sinusitis rated 10 percent disabling effective 
September 1974; otitis media rated noncompensably disabling 
effective September 1974; hepatitis rated noncompensably 
disabling effective September 1974; and, nephrolithiasis 
rated noncompensably disabling effective September 1974. 

3.  Gastric cancer was not manifested during the veteran's 
service or for many years thereafter.

4.  An etiological relationship has not been demonstrated 
between the veteran's gastric cancer and a service-connected 
disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.



CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in May 2003.  
The letter predated the July 2003 rating decision.  See id.  
The RO has generally advised the appellant to submit any 
evidence in support of her claim which she had in her 
possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2003 
letter collectively with the December 2003 statement of the 
case have clearly advised the appellant of the evidence 
necessary to substantiate her claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issue being decided on 
appeal, the evidence of record contains the veteran's service 
medical records, post-service private medical records, 
treatment records from the VA Medical Center (VAMC) in Fort 
Worth, Texas, and the Certificate of Death.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA medical opinion dated in June 2003 which 
addresses the issue of entitlement to service connection for 
the cause of the veteran's death.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

In the present case, the cause of the veteran's death was 
reported on the death certificate as gastric cancer.  No 
underlying causes were noted.  The veteran's death 
certificate does not show that an autopsy was performed, and 
the appellant has reported no autopsy.  At the time of the 
veteran's death, service connection was in effect for hiatial 
hernia and gastroesophageal reflux disorder (GERD) rated 10 
percent disabling from September 1974 and 30 percent 
disabling effective February 2000; sinusitis rated 10 percent 
disabling effective September 1974; and, otitis media, 
hepatitis, and nephrolithiasis, all assigned separate 
noncompensable ratings effective September 1974. 

With regard to the disease listed on the death certificate, 
the Board first considers whether this disease was related to 
the veteran's service.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of 
gastric cancer during service or for many years thereafter.  
Service medical records reflect a diagnosis of 
gastroenteritis, and as noted, service connection was in 
effect for GERD effective September 1974.  Private medical 
records reflect that a diagnosis of gastric adenocarcinoma 
along the incisura of the stomach was initially rendered in 
February 2000, over 45 years after separation from service.  
Additionally, the veteran's death certificate notes a 3 year 
period between the onset of gastric cancer and death.  None 
of the post-service medical records include any comments or 
opinions suggesting any link between the veteran's gastric 
cancer and his period of military service.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's gastric cancer was manifested during service or 
that it was otherwise related to his military service.  

As previously noted, the veteran's service-connected 
disabilities were hiatial hernia and GERD, sinusitis, otitis 
media, hepatitis, and nephrolithiasis.  The appellant's basic 
contention is that the veteran's hiatial hernia and GERD 
contributed to his development of gastric cancer which 
ultimately caused his death.  The appellant has submitted 
several articles concerning the cause of gastric cancer.  
However, these articles are general in nature and do not 
include any opinion suggesting any relationship between the 
veteran's death and any disease or injury related to service.  
Such general medical literature without more is of minimal 
probative value in this case, especially in light of the fact 
that the record includes a detailed and comprehensive June 
2003 VA medical opinion.   

Specifically, the file contains a June 2003 VA medical 
opinion proffered by Dr. William H. Barris, as to whether or 
not the veteran's hiatial hernia and/or GERD may have 
contributed to the development of his gastric cancer, which 
ultimately caused his death.  Dr. Barris noted that the 
veteran was receiving treatment for gastroesophageal reflux 
symptoms which had been present for many years.  He had been 
prescribed Rabeprazole 20 mg tablet to be taken twice daily 
for his gastroesophageal reflux symptoms.  A February 2000 
endoscopic procedure was performed which reflected that the 
esophagus and duodenum were entirely normal without any 
abnormalities.  An ulcer was seen in the angulus of the 
stomach measuring 2 centimeters with heaped up margins and 
friable.  A biopsy was taken and this was reported as showing 
adenocarcinoma grade 3.  There was no evidence of local 
spread.  The veteran was taken to surgery in February 2000 
for subtotal gastric resection.  The path reports stated that 
when the stomach was opened there was a tumor mass located 
along the lesser curvature measuring 1.2 centimeters.  A CT 
scan of the abdomen in November 2000 showed development of 
extensive upper abdominal retroperitoneal and pancreatic and 
portohepatic adenopathy with common bile duct obstruction.  A 
needle biopsy in November 2002 of the lymph nodes revealed 
metastatic carcinoma.  The veteran died in February 2003.  
Dr. Barris acknowledged that gastric cancer was the cause of 
death, and no underlying causes were noted.

In citing to several medical treatises, Dr. Barris noted that 
there are numerous social, occupational and cultural factors 
shown to be risk factors for gastric cancer, to include 
genetics, diet, the use of well water, tobacco, drugs, and 
nitrate compounds.

In citing several studies and the New England Journal of 
Medicine (1999), it was found that there was a strong 
probable causal relation between GERD and esophageal 
adenocarcinoma, but the relation between reflux and 
adenocarcinoma of the gastric cardia is relatively weak.

Dr. Barris opined that upon review of all available medical 
data and the medical literature regarding this problem, since 
the adenocarcinoma of the stomach was described as occurring 
on the lesser curvature of the stomach than in the cardia 
area adjacent to the esophagus, it would seem that it is most 
likely that the development of the gastric carcinoma was not 
secondary to the gastroesophageal reflux disorder, but was 
most likely due to some of the other numerous risk factors.

Dr. Barris indicated that he reviewed the entirety of the 
veteran's claims folder to include private medical records 
and VA treatment records.  He concluded that the veteran's 
gastric cancer was likely not secondary to the veteran's 
service-connected GERD.  This opinion is based on a careful 
and complete review of the veteran's medical history, and 
provides a clear opinion as to the likelihood of a causal 
relationship between the veteran's service-connected GERD and 
the gastric cancer which ultimately caused the veteran's 
death.  The Board assigns great probative weight to this 
medical opinion, as it was based on extensive review of the 
veteran's medical records.  Moreover, the VA physician 
provided precise reasons and bases for his conclusions and 
made specific reference to the pertinent evidence.  The 
evidence of record contains no competent or probative 
evidence to rebut this persuasive medical opinion.  The 
preponderance of the evidence is therefore against a finding 
that the veteran's GERD was in any manner related to the 
cause of death.  38 C.F.R. § 3.312.

As noted, the veteran's other service-connected disabilities 
were sinusitis, otitis media, hepatitis, and nephrolithiasis.  
The medical evidence of record does not demonstrate, nor does 
the appellant contend, that there is an etiological 
relationship between any of these service-connected 
disabilities and the disease listed on the veteran's death 
certificate as contributing to his death.  The preponderance 
of the evidence is therefore also against a findings that the 
veteran's remaining service-connected disabilities were a 
contributory cause of death.  38 C.F.R. § 3.312.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim.  It follows that the Board in unable to find such a 
state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


